Citation Nr: 0420103	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  01-08 303A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to an effective date earlier than April 26, 2000, 
for a 100 percent rating for service-connected post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel

INTRODUCTION

The veteran served on active duty from September 1965 to 
April 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, D.C.  

While the case was pending at the Board additional 
correspondence was received from the veteran in May 2002.  
One document, dated in December 2003, appears to be a new 
claim for service connection for loss of use of both hands 
due to herbicide exposure.  As this issue has not yet been 
developed or certified on appeal, it is referred to the RO 
for such further development as may be necessary.

The second piece of correspondence, dated in May 2002, was a 
request by the veteran for a personal hearing in regard to a 
claim for vocational rehabilitation benefits.  The RO's 
attention is directed to the request as there is no issue 
regarding entitlement vocational rehabilitation pending 
before the Board.


REMAND

The veteran served on active duty from September 1965 to 
April 1969.  He submitted his original claim for entitlement 
to service connection for high frequency hearing loss in May 
1969.  He was granted service connection for serous otitis 
media in November 1969.  He was later granted service 
connection for tinnitus in December 1986.

The veteran submitted a claim for an increased rating that 
was received on February 5, 1999.  He made no mention of any 
psychiatric disorder at that time.  

In June 1999 the veteran submitted a lengthy stressor 
statement that the Board construes as an informal claim for 
service connection for PTSD.  The veteran was granted service 
connection for PTSD and assigned a 50 percent rating in March 
2000.  The effective date for the award of service connection 
and the 50 percent rating was established as February 5, 
1999, the date of claim for the increased rating for 
previously service-connected disability.  

The veteran submitted a statement requesting a reevaluation 
of his disability rating for his PTSD that was received on 
April 26, 2000.  He later submitted a notice of disagreement 
with his 50 percent rating in June 2000.  The veteran's 
rating was increased to 70 percent by way of a rating 
decision dated in September 2000.  The effective date of the 
increase was established as June 20, 2000, the date of a VA 
examination.

Finally, the veteran's disability rating was increased to 100 
percent in April 2001, effective from April 26, 2000.  In 
June 2001, the veteran submitted his notice of disagreement 
with the effective date for the 100 percent rating.  He 
contended that, when VA recognized the diagnosis of PTSD on 
April 11, 1980, it was a "liberalizing issue" and that he 
should be granted an earlier effective date in accordance 
with 38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 
(2003).  He said that he should be entitled to an effective 
date of April 11, 1980, as per VAOPGCPREC 26-97.  

The Board notes that the referenced General Counsel opinion 
does indeed address the possibility of an earlier effective 
date for claims involving PTSD.  However, certain criteria 
must be met in order to take advantage of the liberalizing 
law that may be applicable in this case.  Specifically, the 
veteran must meet all of the eligibility criteria for the 
liberalized benefit as of April 11, 1980.  Further, such 
eligibility must exist continuously from that date to the 
date of claim or administrative determination of entitlement.  
Even if the veteran does meet the eligibility criteria, if a 
claim is reviewed at the request of the claimant more than 
one year after the effective date of the law or VA issue, 
benefits may be authorized for a period of one year prior to 
the date of receipt of such request.

In regard to the filing of a request, the veteran's grant of 
service connection for PTSD was established as February 5, 
1999.  This was based on the date of receipt of a claim.  The 
Board is not aware that the veteran has disputed this 
effective date established by the March 2000 rating decision.  
If the veteran believes that he has submitted a legitimate 
claim for service connection for PTSD prior to this date, he 
should submit evidence to that effect.

The veteran did submit a VA Form 21-4138 that was received at 
the RO in June 1999.  The date on the form was listed as 
September 3, 1994, with an annotation of a "claim date" of 
August 29, 1969.  The veteran has not submitted any credible 
evidence that the form was submitted to or received by VA in 
September 1994.  Moreover, the address used by the veteran on 
the form does not appear in the veteran's records until he 
submitted an electronic deposit form in July 1998.  Prior to 
that date, his monthly VA compensation checks were mailed to 
a different address.  If the veteran wants to rely on the 
submission of this form as proof of an earlier filed claim, 
evidence is required to show that the form was in fact 
received by VA at the time alleged.  Mere statements that the 
form was submitted are not sufficient proof to show that VA 
received the form.  

The Board notes that the veteran received substantial 
education benefits, even beginning while he was still on 
active duty in 1968.  He ultimately received a masters degree 
as indicated in a June 1987 statement of the case (SOC) 
signed by a VA vocational rehabilitation psychologist.  The 
veteran submitted the SOC as part of his February 1999 claim.  
The Board finds that the veteran's vocational rehabilitation 
file would be beneficial in reviewing his claim for an 
earlier effective date for his 100 percent rating.  The file 
should be obtained and associated with the claims file on 
remand.

The veteran submitted evidence of a favorable decision from 
the Social Security Administration (SSA) in December 2000.  
The SSA letter informed that the veteran was determined to be 
totally disabled as of May 23, 2000.  The SSA disability 
decision and the records relied on were not provided.  Those 
records should be obtained and associated with the claims 
file.

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096, (codified 
as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), was enacted in November 2000.  VA 
has also issued final regulations to implement these 
statutory changes.  See Duty to Assist, 66 Fed. Reg. 45,620-
32. (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
are not applicable in this case, the changes "merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA."  See 66 Fed. Reg. at 45,629.

There is no indication in the claims file that the veteran 
was apprised of the provisions of the VCAA or of VA's duty to 
provide notice and duty to provide assistance in the 
development of his claim.  

The VCAA, and its implementing regulations, require that VA 
provide specific notice to claimants regarding information 
needed to complete an application for benefits as well as 
specific notice regarding information or evidence required to 
substantiate a claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159 to provide adequate 
notice).  VA also has a duty to assist claimants in the 
development of their claims.  The United States Court of 
Appeals for Veterans Claims (Court), has strictly interpreted 
the requirements to provide the required notice and the duty 
to assist in the development of a claim.  Moreover, the Court 
has held that the VCAA is applicable to claims for 
entitlement to an earlier effective date.  See Huston v. 
Principi, 17 Vet. App. 195, 201-203 (2003).  Accordingly, the 
veteran must be informed of the required notice and afforded 
the necessary assistance in the development of his claim.

Accordingly, the veteran's case is REMANDED to the RO for the 
following action:

1.  The RO must review the claims 
file and ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) are 
fully complied with and satisfied.  
See also 38 C.F.R. § 3.159 (2003).  
He should be told that it is his 
responsibility to submit evidence to 
prove that he in fact submitted a 
claim of service connection for PTSD 
earlier than June 1999.  He should 
be told to submit any pertinent 
evidence in his possession.

2.  The veteran's VA vocational 
rehabilitation file must be obtained 
and associated with the claims file.

3.  The RO should obtain from the 
Social Security Administration the 
benefits decision and records 
pertinent to the veteran's claim for 
Social Security disability benefits 
as well as the medical records 
relied upon concerning that claim.

4.  After undertaking any additional 
development deemed necessary, the RO 
should thereafter readjudicate the 
veteran's claim, to include 
consideration of VAOPGCPREC 26-97.  
If the benefit sought is not 
granted, the veteran and his 
representative should be furnished 
with a supplemental statement of the 
case and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

